Name: Commission Regulation (EEC) No 3138/87, of 20 October 1987, repealing Regulation (EEC) No 2624/87 concerning the stopping of fishing for pollack by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298/6 Official Journal of the European Communities 22. 10 . 87 COMMISSION REGULATION (EEC) No 3138/87 of 20 October 1987 repealing Regulation (EEC) No 2624/87 concerning the stopping of fishing for pollack by vessels flying the flag of Ireland which they may be fished (4) ; whereas fishing for pollack in ICES divisions Vb (EC-zone), VI, XII and XIV by vessels flying the flag of Ireland or registered in Ireland should therefore be permitted ; whereas, consequently, it is necessary to repeal Commission Regulation (EEC) No 2624/87, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 2624/87 (2) stopped fishing for pollack in ICES divisions Vb (EC-zone), VI, XII and XIV by vessels flying the flag of Ireland or registered in Ireland as from 1 September 1987 ; Whereas Council Regulation (EEC) No 2999/87 (3) amended the quotas for pollack in ICES divisions Vb (EC-zone), VI, XII and XIV provided by Council Regula ­ tion (EEC) No 4034/86 of 22 December 1986 fixing for certain fish stocks and groups of fish stocks, the total allowable catches for 1987, and certain conditions under HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2624/87 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 248, 1 . 9 . 1987, p. 25 . (3) OJ No L 285, 8 . 10 . 1987, p. 2. 4) OJ No L 376, 31 . 12. 1986, p . 39 .